

116 S879 IS: Safe Environment from Countries Under Repression and Emergency Act
U.S. Senate
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 879IN THE SENATE OF THE UNITED STATESMarch 26, 2019Mr. Van Hollen (for himself, Mr. Cardin, Mrs. Feinstein, Ms. Klobuchar, Mr. Kaine, Mr. Reed, Ms. Cortez Masto, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide a process for granting lawful permanent resident status to aliens from certain countries
			 who meet specified eligibility requirements, and for other purposes.
	
 1.Short titlesThis Act may be cited as the Safe Environment from Countries Under Repression and Emergency Act or the SECURE Act.
		2.Adjustment of status of certain foreign nationals
			(a)Adjustment of status
				(1)Authorization
 (A)In generalNotwithstanding section 245(c) of the Immigration and Nationality Act (8 U.S.C. 1255(c)), the status of any alien described in subsection (b)(1) shall be adjusted by the Secretary of Homeland Security to that of an alien lawfully admitted for permanent residence if the alien—
 (i)is not inadmissible under paragraph (2) or (3) of section 212(a) of such Act (8 U.S.C. 1182(a)); (ii)is not deportable under paragraph (2), (3), or (4) of section 237(a) of such Act (8 U.S.C. 1227(a)); and
 (iii)is not described in section 208(b)(2)(A)(i) of such Act (8 U.S.C. 1158(b)(2)(A)(i)). (B)Treatment of expunged convictionsFor purposes of this Act, the term conviction does not include a judgment that has been expunged or set aside that resulted in a rehabilitative disposition or the equivalent.
					(2)Application
 (A)In generalExcept as provided in subparagraph (B), any alien who is physically present in the United States may apply for adjustment of status under this section.
 (B)Applications from outside United States for certain aliens previously removed or who departedIn the case of an alien who, on or after September 28, 2016, was removed from the United States or departed pursuant to an order of voluntary departure, the alien may apply for adjustment of status under this section from outside the United States if, on the day before the date on which the alien was so removed or so departed, the alien was an alien described in subsection (b)(1).
					(C)Fee
 (i)In generalThe Secretary of Homeland Security shall require any alien applying for permanent resident status under this section to pay a reasonable fee that is commensurate with the cost of processing the application. Such fee may not exceed $1,140.
 (ii)Fee exemptionAn applicant may be exempted from paying the application fee required under clause (i) if the applicant—
 (I)is younger than 18 years of age; (II)received total income, during the 12-month period immediately preceding the date on which the applicant files an application under this section, that is less than 150 percent of the Federal poverty line;
 (III)is in foster care or otherwise lacking any parental or other familial support; or (IV)cannot care for himself or herself because of a serious, chronic disability.
							(D)Relationship of application to certain orders
 (i)Motion not requiredAn alien described in subparagraph (A) or (B) who has been the subject of an order of removal or voluntary departure may not be required, as a condition of submitting or approving an application under such subparagraph, to file a motion to reopen, reconsider, or vacate such order.
 (ii)ApprovalIf the Secretary of Homeland Security approves an application submitted by an alien under this paragraph, the Secretary shall cancel any order of removal or voluntary departure to which the alien is or was subject.
 (iii)DenialIf the Secretary of Homeland Security renders a final administrative decision to deny an application submitted by an alien under this paragraph, any order of removal or voluntary departure to which the alien is subject shall be effective and enforceable to the same extent as if such application had not been made.
						(b)Aliens eligible for adjustment of status
 (1)In generalAn alien is described in this subsection if the alien— (A)is a national of a foreign state that was at any time designated under section 244(b) of the Immigration and Nationality Act (8 U.S.C. 1254a(b));
 (B)(i)is in temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a);
 (ii)held temporary protected status as a national of a designated country listed in paragraph (1);
 (iii)qualified for temporary protected status on the date on which the last designation or extension was made by the Secretary of Homeland Security; or
 (iv)was present in the United States pursuant to a grant of deferred enforced departure that had been extended beyond September 28, 2016;
 (C)(i)has been continuously present in the United States for not less than 3 years and is physically present in the United States on the date on which the alien files an application for adjustment of status under this section; or
 (ii)in the case of an alien who, on or after September 28, 2016, was removed from the United States or departed pursuant to an order of voluntary departure, was continuously pres­ent in the United States for a period of not less than 3 years before the date on which the alien was so removed or so departed; and
 (D)passes all applicable criminal and national security background checks. (2)Short absencesAn alien shall not be considered to have failed to maintain continuous physical presence in the United States under paragraph (1)(C) by reason of an absence, or multiple absences, from the United States for any period or periods that do not exceed, in the aggregate, 180 days.
 (3)Waiver authorizedNotwithstanding any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), an alien who fails to meet the continuous physical presence requirement under paragraph (1)(C) shall be considered eligible for adjustment of status under this section if the Attorney General or the Secretary of Homeland Security, as applicable, determines that the removal or continued absence of the alien from the United States, as applicable, would result in extreme hardship to the alien or to the alien’s spouse, children, parents, or domestic partner.
				(c)Stay of removal
 (1)In generalExcept as provided in paragraph (2), an alien who is subject to a final order of removal may not be removed if the alien—
 (A)has a pending application under subsection (a); or (B)(i)is prima facie eligible to file an application under subsection (a); and
 (ii)indicates that he or she intends to file such an application. (2)ExceptionParagraph (1) shall not apply to any alien whose application under subsection (a) has been denied by the Secretary of Homeland Security in a final administrative determination.
				(3)During certain proceedings
 (A)In generalExcept as provided in subparagraph (B) and notwithstanding any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary of Homeland Security may not order any alien to be removed from the United States if the alien raises, as a defense to such an order, the eligibility of the alien to apply for adjustment of status under subsection (a).
 (B)ExceptionSubparagraph (A) shall not apply to any alien whose application under subsection (a) has been denied by the Secretary of Homeland Security in a final administrative determination.
 (4)Work authorizationThe Secretary of Homeland Security— (A)shall authorize any alien who has applied for adjustment of status under subsection (a) to engage in employment in the United States while such application is pending; and
 (B)may provide such alien with an employment authorized endorsement or other appropriate document signifying such employment authorization. (d)Advance parole (1)In generalDuring the period beginning on the date on which an alien applies for adjustment of status under this Act and ending on the date on which the Secretary of Homeland Security makes a final decision regarding such application, the alien shall be eligible to apply for advance parole.
 (2)ApplicabilitySection 101(g) of the Immigration and Nationality Act (8 U.S.C. 1101(g)) shall not apply to an alien granted advance parole under this subsection.
				(e)Adjustment of status for spouses and children
 (1)In generalNotwithstanding section 245(c) of the Immigration and Nationality Act (8 U.S.C. 1255(c)) and except as provided in paragraphs (2) and (3), the Secretary of Homeland Security shall adjust the status of an alien to that of an alien lawfully admitted for permanent residence if the alien—
 (A)is the spouse, domestic partner, child, or unmarried son or daughter of an alien whose status has been adjusted to that of an alien lawfully admitted for permanent residence under subsection (a);
 (B)is physically present in the United States on the date on which the alien files an application for such adjustment of status; and
 (C)is otherwise eligible to receive an immigrant visa and is otherwise admissible to the United States for permanent residence.
					(2)Continuous presence requirement
 (A)In generalThe status of an unmarried son or daughter referred to in paragraph (1)(A) may not be adjusted under paragraph (1) until such son or daughter establishes that he or she has been physically present in the United States for at least 1 year.
 (B)Short absencesAn alien shall not be considered to have failed to maintain continuous physical presence in the United States under subparagraph (A) by reason of an absence, or multiple absences, from the United States for any period or periods that do not exceed, in the aggregate, 180 days.
 (3)WaiverIn determining eligibility and admissibility under paragraph (1)(C), the grounds for inadmissibility under paragraphs (4), (5), (6), (7)(A), and (9) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) shall not apply.
 (f)Clarification of inspection and admission under Temporary Protected StatusSection 244(f)(4) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(4)) is amended by inserting as having been inspected and admitted into the United States, and after considered.
 (g)Availability of administrative reviewThe Secretary of Homeland Security shall provide applicants for adjustment of status under subsection (a) the same right to, and procedures for, administrative review as are provided to—
 (1)applicants for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255); or
 (2)aliens who are subject to removal proceedings under section 240 of such Act (8 U.S.C. 1229a). (h)Exceptions to numerical limitationsThe numerical limitations set forth in sections 201 and 202 of the Immigration and Nationality Act (8 U.S.C. 1151 and 1152) shall not apply to aliens whose status is adjusted pursuant to subsection (a).
			3.Confidentiality of information
 (a)In generalThe Secretary of Homeland Security may not disclose or use information provided in applications filed under section 2 for the purpose of immigration enforcement.
 (b)Referrals prohibitedThe Secretary may not refer any individual who has been granted permanent resident status under section 2 to U.S. Immigration and Customs Enforcement, U.S. Customs and Border Protection, or any designee of either such entity.
 (c)Limited exceptionNotwithstanding subsections (a) and (b), information provided in an application for permanent resident status under section 2 may be shared with Federal security and law enforcement agencies—
 (1)for assistance in the consideration of an application for permanent resident status under such section;
 (2)to identify or prevent fraudulent claims; (3)for national security purposes; or
 (4)for the investigation or prosecution of any felony not related to immigration status. (d)PenaltyAny person who knowingly uses, publishes, or permits information to be examined in violation of this section shall be fined not more than $10,000.
			4.Additional reporting requirements regarding future discontinued eligibility of aliens from
 countries currently listed under temporary protected statusSection 244(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)(3)) is amended— (1)in subparagraph (A)—
 (A)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; and (B)by inserting (including a recommendation from the Secretary of State that is received by the Secretary of Homeland Security not later than 90 days before the end of such period of designation) after Government; and
 (2)in subparagraph (B)— (A)by striking If the Attorney General and inserting the following:
					
 (i)In generalIf the Secretary of Homeland Security; and (B)in clause (i), as designated by subparagraph (A), by striking Attorney General and inserting Secretary; and
 (C)by adding at the end the following:  (ii)ReportNot later than 3 days after the publication of the Secretary’s determination in the Federal Register that a country’s designation under paragraph (1) is being terminated, the Secretary shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that includes—
 (I)an explanation of the event or events that initially prompted such country’s designation under paragraph (1);
 (II)the progress the country has made in remedying the designation under paragraph (1), including any significant challenges or shortcomings that have not been addressed since the initial designation;
 (III)a statement indicating whether the country has requested a designation under paragraph (1), a redesignation under such paragraph, or an extension of such designation; and
 (IV)an analysis, with applicable and relevant metrics, as determined by the Secretary, of the country’s ability to repatriate its nationals, including—
 (aa)the country’s financial ability to provide for its repatriated citizens; (bb)the country’s financial ability to address the initial designation under paragraph (1) without foreign assistance;
 (cc)the country’s gross domestic product and per capita gross domestic product per capita; (dd)an analysis of the country’s political stability and its ability to be economically self-sufficient without foreign assistance;
 (ee)the economic and social impact the repatriation of nationals in possession of temporary protected status would have on the recipient country; and
 (ff)any additional metrics the Secretary considers necessary.. 5.Other matters (a)Application of Immigration and Nationality Act provisionsExcept as otherwise specifically provided in this Act, the definitions under section 101 of the Immigration and Nationality Act (8 U.S.C. 1101) shall apply when such terms are used in this Act.
 (b)Savings provisionNothing in this Act may be construed to repeal, amend, alter, modify, effect, or restrict the powers, duties, functions, or authority of the Secretary of Homeland Security in the administration and enforcement of the immigration laws.
 (c)Eligibility for other immigration benefitsAny alien who is eligible to be granted the status of an alien lawfully admitted for permanent residence under section 2 may not be precluded from seeking such status under any other provision of law for which the alien may otherwise be eligible.